Citation Nr: 1757886	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as tooth pain with excessive bleeding, to include for the purposes of VA outpatient dental treatment.

2.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee prior to November 20, 2012, and in excess of 10 percent beginning February 1, 2013.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1991 to December 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2009 and November 20012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned in a July 2017 video conference Board hearing, the transcript of which is included in the record.

The Board notes that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record, to include the July 2017 Board hearing testimony, raised the issue of unemployability.  Therefore, the TDIU claim is part of the pending increased rating claims and is listed on the Title Page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Knee Disabilities

During the July 2017 Board hearing, the Veteran testified that her knee disabilities had worsened in that she had increased difficulty bending.  See Id at pg. 14.  The Veteran was last afforded a VA knee examination in February 2014, over three years ago.  The Veteran also testified that she had increased difficulty with weight-bearing activities; however, the February 2014 VA examiner did not discuss pain or range of motion findings on weight bearing.  As such, a remand for a new VA examination is warranted in order to assess the current severity of the Veteran's right and left knee disabilities. 

Dental Conditions

In this case, the evidence shows that the Veteran underwent overextended root canal chronic apical periodontitis surgery in service to tooth #8.  During the July 2017 Board hearing, the Veteran testified that she was unsure of her current diagnosis as she was unable to be treated by a dentist.  

The Board finds that the Veteran should be afforded a VA dental examination to assist in determining whether she has any current dental disability at this time.  Notably, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

TDIU 

The remand regarding the claims discussed above could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records and associated them with the record.

2.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of her dental condition, if any.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental condition to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.

3.  Schedule the Veteran for an examination in order to assess the current severity of her right and left knee disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

(a)  The examiner should conduct range of motion testing for both knees and provide an opinion as to range of motion based on 
(1) active motion; (2) passive motion; 
(3) weight-bearing; and (4) non-weight bearing motions.  

*Address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  

*Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups.   

(b)  The examiner is also asked to discuss the functional impairment caused by the Veteran's right and left knees, including physical limitations such as lifting, standing, sitting, or any other factors that may impact his ability to engage in any type of substantially gainful employment consistent with his training, skills, and experience.

A complete rationale should be provided for each conclusion reached.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




